OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-3984 Federated International Series, Inc. (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated International Equity Fund IssuerName MeetingDate Ticker CUSIP ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status Barclays plc 08/06/2009 G08036124 Approve Disposal by Barclays plc of the Barclays Global Investors Business and Ancillary Arrangements Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Financial Statements and Statutory Reports Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Allocation of Income and Dividends of EUR 0.50 per Share Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Auditors' Special Report Regarding Related-Party Transactions Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Transaction with Pierre Pringuet Re: Severance Payments Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Reelect Daniele Ricard as Director Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Reelect Societe Paul Ricard as Director Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Reelect Jean-Dominique Comolli as Director Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Reelect Lord Douro as Director Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Elect Gerald Frere as Director Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Elect Michel Chambaud as Director Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Elect Anders Narvinger as Director Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Remuneration of Directors in the Aggregate Amount of EUR 750,000 Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 200 Million Mgmt Against Against Voted Pernod Ricard 11/02/2009 F72027109 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 80 Million Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegations Submitted to Shareholder Vote Above Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Capital Increase of Up to 20 Percent of Issued Capital for Future Exchange Offers Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Issuance of Securities Convertible into Debt Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Capitalization of Reserves of Up to EUR 200 Million for Bonus Issue or Increase in Par Value Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize up to 5 Percent of Issued Capital for Use in Stock Option Plan Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Approve Employee Stock Purchase Plan Mgmt Against Against Voted Pernod Ricard 11/02/2009 F72027109 Amend Articles 20 and 24 of Bylaws Re: Age Limit for Chairman of the Board and for CEO Mgmt For For Voted Pernod Ricard 11/02/2009 F72027109 Authorize Filing of Required Documents/Other Formalities Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Adopt Financial Statements and Directors' and Auditors' Reports Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Declare Final Dividend of SGD 0.155 Per Share Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Joseph Yuvaraj Pillay as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Euleen Goh as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Ho Tian Yee as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Low Check Kian as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Robert Owen as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Liew Mun Leong as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Directors' Fees of Up to SGD 750,000 to be Paid to Joseph Yuvaraj Pillay for the Year Ended June 30, 2010 Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Directors' Fees of Up to SGD 1.2 Million for the Year Ended June 30, 2010 (2009: SGD 1.2 Million) Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Grant of Awards Under theSGX Performance Share Plan and theIssuance of Shares Pursuant to the SGX Performance Share Plan and the SGX Share Option Plan Mgmt Against Against Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Authorize Share Repurchase Program Mgmt For For Voted Societe generale 07/06/2009 F43638141 Ratify Appointment of Frederic Oudea as Director Mgmt For For Voted Societe generale 07/06/2009 F43638141 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.03 Million From Fiscal Year 2009 Mgmt For For Voted Societe generale 07/06/2009 F43638141 Amend Terms of Preferred Stock (Class B) Re: Remuneration Rate, and Amend Bylaws Accordingly Mgmt For For Voted Societe generale 07/06/2009 F43638141 Authorize Filing of Required Documents/Other Formalities Mgmt For For Voted Federated International Bond Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named fund was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated International Series, Inc. By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
